Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following Non-Final office action is in response to application filed on 07/16/2021.
	Priority Date: Pro [12/16/2020]>[PCT/US21/43173]
Claim Status:
Pending claims : 1-20
	
Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  (2A) If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
Examples of abstract ideas grouping include: (a) Mental processes; (b) Certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) Mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
[Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for converting digital asset to fiat currency.
[Step-2A] Prong 1:The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
The claim  recites the limitations of 
generating and transmitting a first conversion rate application programming interface (API) request, wherein (i) the first conversion rate API request is associated with a first digital asset conversion request at a first timepoint and a digital asset user account identifiable by an identifier token associated with an end user, (ii) the first conversion rate API request comprises a conversion behavior analytics data object, (iii) the first conversion rate API request indicates a digital asset associated with the first digital asset conversion request, and (iv) the first digital asset conversion request indicates a first number of digital asset units; 
	receiving a first conversion rate API response comprising a first conversion rate for the digital asset and a fiat currency; 
	providing the first conversion rate for display via a client …; 
	responsive to determining that a first configurable time period has elapsed: 	
generating and transmitting a second conversion rate API request, wherein the second conversion rate API request indicates the digital asset, 
	receiving a second current pricing data API response comprising a second conversion rate for the digital asset and the fiat currency, and 
	providing the second conversion rate for display via the client device; 
	receiving a second digital asset conversion request, wherein the second digital asset conversion request (i) is at a second timepoint, (ii) is associated with the digital asset user account identifiable by the identifier token associated with the end user, and (iii) indicates a second number of digital asset units; 
	executing a digital asset conversion for the second digital asset conversion request within a second configurable time period, wherein executing the digital asset conversion comprises causing the second number of digital asset units to be debited from the digital asset user account and causing a second number of fiat currency units to be transferred to a fiat currency user account originating from a fiat currency central operating account; 
	dynamically providing a notification of execution of the digital asset conversion via the client device; 
	updating a first account balance data object associated with the digital asset user account -53- LEGAL02/40813912v1and a second account balance data object associated with the fiat currency user account based at least in part on the digital asset conversion; and 
	subsequent to executing the digital asset conversion, executing a fiat currency transaction with a digital asset exchange system.  

The claimed method/system/machine simply describes series of steps for converting digital asset to fiat currency.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting one or more processors, memory storage  and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
[Step-2A]Prong 2:
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using one or more processors, memory storage and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 14, and 20.  
Furthermore, the dependent claims 2-13 and 15-19 do not resolve the issues raised in the independent claims. The dependent claims 2-13 and 15-19 are directed towards using the identifier token is a federated identifier token and configured to identify a plurality digital asset user accounts associated with the end user and managed by one or more different digital asset exchange systems; determining whether the second number of digital asset units and the second number of fiat currency units satisfy one or more configurable conversion thresholds and modifying at least the second number of digital asset unit; the fiat currency transaction with the digital asset exchange system is a fiat currency settlement for at least the transfer of the second number of fiat currency units to the fiat currency user account originating from the fiat currency central operating account; the settlement request is transmitted based at least in part on a third configurable time period; and the digital asset is one of (i) a liability digital asset, (ii) a cryptocurrency digital asset, or (iii) a single-unit digital asset.
These limitations are also part of the abstract idea identified in claim 1, and are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-13 and 15-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mutter et al (US 2019/0303921A1) in view of Mendhi et al (US 2020/0042998 A1).
 
	Ref claim 1. A computer-implemented method comprising: 
	generating and transmitting a first conversion rate application programming interface (API) request, wherein (i) the first conversion rate API request is associated with a first digital asset conversion request at a first timepoint and a digital asset user account identifiable by an identifier token associated with an end user, (ii) the first conversion rate API request comprises a conversion behavior analytics data object, (iii) the first conversion rate API request indicates a digital asset associated with the first digital asset conversion request, and (iv) the first digital asset conversion request indicates a first number of digital asset units (para [0031], fig. 1; via asset transfer system 100/[SaaS] platform… on a user’s computer/network interface 140…[0032]; via a plurality of databases 125 to transfer digital assets between users …[0146], fig.22; via GUI 220/a conversion algorithm operated by the asset transfer system 100 converts the amount of fiat currency to the same amount digital currency/digital assets 245 are sent to the recipient/transaction amount 2205…); 
	receiving a first conversion rate API response comprising a first conversion rate for the digital asset and a fiat currency; providing the first conversion rate for display via a client device (para [0119], fig. 12; via GUI-1200/user 215 logs into the asset transfer system 100/user to view …all requests/to be displayed [implied on device]…); 
	responsive to determining that a first configurable time period has elapsed (para [0143-145], figs. 19-21; via two-factor authentication GUI 2000: …additional verification to re-enter the asset transfer system 100 [implied more time & time-period elapsed]…):	
	generating and transmitting a second conversion rate API request, wherein the second conversion rate API request indicates the digital asset, receiving a second current pricing data API response comprising a second conversion rate for the digital asset and the fiat currency, and providing the second conversion rate for display via the client device (para [0146], fig.22; via GUI 220/a conversion algorithm operated by the asset transfer system 100 converts the amount of fiat currency to the same amount digital currency/digital assets 245 are sent to the recipient/the user 215 is ready to move forward with the transaction 255/ the appropriate amount digital currency/digital assets 245 are sent to the recipient/on the requested transaction amount 2205…);  
	receiving a second digital asset conversion request, wherein the second digital asset conversion request (i) is at a second timepoint, (ii) is associated with the digital asset user account identifiable by the identifier token associated with the end user, and [[ (iii) indicates a second number of digital asset units.]] (para [0063]; via the asset system 100/remote database 125/access token/…all wallet systems [implied accounts]… [0119], fig. 12; via GUI-1200/user 215 logs into the asset transfer system 100/user to view …all requests [implied second] /to be displayed [implied on device]…);  
	executing a digital asset conversion for the second digital asset conversion request within a second configurable time period, wherein executing the digital asset conversion comprises causing the second number of digital asset units to be debited from the digital asset user account and causing a second number of fiat currency units to be transferred to a fiat currency user account originating from a fiat currency central operating account (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/ server/database executing the transaction…);
	dynamically providing a notification of execution of the digital asset conversion via the client device (para [0034]; via provide direction to a user of the asset transfer system 100/display showing GUI/a user input device …); 
	updating a first account balance data object associated with the digital asset user account -53- LEGAL02/40813912v1and a second account balance data object associated with the fiat currency user account based at least in part on the digital asset conversion (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/executing the transaction …and update the asset transfer system 100 in real-time…); and 
	subsequent to executing the digital asset conversion, executing a fiat currency transaction with a digital asset exchange system (para [0063]; via the asset transfer  system 100 works with remote database 125/balances are always checked each transaction 225/how much digital currency a user has 215…[0146], fig. 22; via dashboard GUI 2200/…alternate embodiment, the transaction amount 2205 will be a value of fiat currency/conversion algorithm may be updated in real time or periodically by system 100…). 
Mutter does not explicitly disclose the step to “(III) indicates a second number of digital asset units.”
However, Mendhi being in the same field of invention discloses the step of “(III) indicates a second number of digital asset units.” (para [0031], fig. 4; via a user interface for purchasing access to a digital asset, at a web address 410 through web browser/ a description 420 of the digital asset includes a song, movie, eBook, picture etc./GUI 400 initiate a request/buy button 460/in a system 190 to receive an indication…accessing a digital asset may be displayed in a GUI 400 /price for the transaction/various fiat currencies…).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the features mentioned by Mutter to include the disclosures as taught by Mendhi to facilitate digital asset conversion to fiat currency units.
	Ref claim 2, Mutter discloses the computer-implemented method of claim 1, wherein the digital asset user account is managed by the digital asset exchange system, and causing the second number of digital asset units to be debited from the digital asset user account comprises: 
	generating and transmitting a conversion execution API request such that the digital asset exchange system receives the conversion execution API request, wherein (i) the conversion execution API request indicates the second number of digital asset units, (ii) the conversion execution API request comprises the identifier token associated with the end user, and (iii) the conversion execution API request is configured to cause the digital asset exchange system to debit the second number of digital asset units from the digital asset user account identifiable by the identifier token, and receiving a conversion execution API response indicating that the debiting of the second number of digital asset units from the digital asset user account was completed (para [0063]; via the asset system 100/remote database 125/access token/…all wallet systems [implied accounts]… [0119], fig. 12; via GUI-1200/user 215 logs into the asset transfer system 100/user to view …all requests [implied second] /to be displayed [implied on device]…). 
	Ref claim 3, Mutter discloses the computer-implemented method of claim 2, wherein the identifier token is a federated identifier token and configured to identify a plurality digital asset user accounts associated with the end user and managed by one or more different digital asset exchange systems (para [0063]; via the asset system 100/remote database 125/access token/…all wallet systems [implied accounts]… [0119], fig. 12; via GUI-1200/user 215 logs into the asset transfer system 100/user to view …all requests [implied second] /to be displayed [implied on device]…).  
	Ref claim 4, Mutter discloses the computer-implemented method of claim 1, wherein executing the digital asset conversion comprises: 
	determining whether the second number of digital asset units and the second number of fiat currency units satisfy one or more configurable conversion thresholds, wherein at least one of the one or more configurable conversion thresholds is configured by the digital asset exchange system, and responsive to determining that the second number of digital asset units and the second number of fiat currency units do not satisfy the one or more configurable conversion thresholds, modifying at least the second number of digital asset units (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/ server/database executing the transaction…).
	Ref claim 5, Mutter discloses the computer-implemented method of claim 1, wherein: the fiat currency transaction with the digital asset exchange system is a fiat currency settlement for at least the transfer of the second number of fiat currency units to the fiat currency user account originating from the fiat currency central operating account, and executing the fiat currency transaction is responsive to generating and transmitting a settlement request such that the digital asset exchange system receives the settlement request, wherein the settlement request indicates a third number of fiat currency units (para [0031], fig. 1; via asset transfer system 100/[SaaS] platform… on a user’s computer/network interface 140…[0032]; via a plurality of databases 125 to transfer digital assets between users …[0146], fig.22; via GUI 220/a conversion algorithm operated by the asset transfer system 100 converts the amount of fiat currency to the same amount digital currency/digital assets 245 are sent to the recipient/transaction amount 2205…).
	Ref claim 6, Mutter discloses the computer-implemented method of claim 5, wherein the settlement request is transmitted based at least in part on a third configurable time period (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/executing the transaction …and update the asset transfer system 100 in real-time…). 
	Ref claim 7, Mutter discloses the computer-implemented method of claim 6, wherein the fiat currency transaction with the digital asset exchange system is a fiat currency settlement for a plurality of transfers of fiat currency units to a plurality of fiat currency user accounts originating from the fiat currency central operating account executed within the third configurable time period (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/executing the transaction …and update the asset transfer system 100 in real-time…).
	Ref claim 8, Mutter discloses the computer-implemented method of claim 1, wherein providing the first conversion rate for display via a client device comprises dynamically determining a first number of fiat currency units based at least in part on the first conversion rate and the first number of digital asset units, and displaying the first number of fiat currency units via the client device (para [0119], fig. 12; via GUI-1200/user 215 logs into the asset transfer system 100/user to view …all requests/to be displayed [implied on device]…).
	Ref claim 9, Mutter discloses the computer-implemented method of claim 1, wherein the conversion behavior analytics data object comprises (i) a number of digital asset conversion requests received originating from the end user within a fourth configurable time period, (ii) a number of digital asset conversion requests received originating from a conversion behavior cohort of the end user within a fourth configurable time period, (iii) one or more conversion rates at which one or more digital asset conversions were previously executed for the end user within a fourth configurable time period, and (iv) one or more conversion rates at which one or more digital asset conversions were previously executed for a conversion behavior cohort of the end user within a fourth configurable time period (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/executing the transaction …and update the asset transfer system 100 in real-time…).
	Ref claim 10, Mutter discloses the computer-implemented method of claim 9, further comprising updating the conversion behavior analytics data object based at least in part on the digital asset conversion (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/ server/database executing the transaction…).
	Ref claim 11, Mutter discloses the computer-implemented method of claim 1, wherein the first configurable time period is a conversion rate refresh time period within which the first conversion rate is accurate for the value of the digital asset, and wherein the second configurable time period is a conversion rate execution time period within which the second conversion rate is valid for the execution of a digital asset conversion (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/executing the transaction …and update the asset transfer system 100 in real-time…).
	Ref claim 12, Mutter discloses the computer-implemented method of claim 1, wherein the digital asset is one of (i) a liability digital asset, (ii) a cryptocurrency digital asset, or (iii) a single-unit digital asset (para [0043]; via the data structure 210 associates timestamps 230 with wallets 235/240/digital asset 245 and an asset value 250…user accounts 155/ server/database executing the transaction…).
	Ref claim 13, Mutter discloses the computer-implemented method of claim 1, wherein the first conversion rate and/or the second conversion rate is determined based at least in part on the digital asset exchange system providing at least the conversion behavior analytics data object to a predictive model configured to determine a conversion rate with a significant likelihood of causing the end user to request execution of the digital asset conversion and the digital asset exchange system receiving a determined conversion rate from the predictive model (para [0031], fig. 1; via asset transfer system 100/[SaaS] platform… on a user’s computer/network interface 140…[0032]; via a plurality of databases 125 to transfer digital assets between users …[0146], fig.22; via GUI 220/a conversion algorithm operated by the asset transfer system 100 converts the amount of fiat currency to the same amount digital currency/digital assets 245 are sent to the recipient/transaction amount 2205…).
Claim 14 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

Claim 15 is rejected as per the reasons set forth in claim 2

	Claim 16 is rejected as per the reasons set forth in claim 3
	Claim 17 is rejected as per the reasons set forth in claim 4
	Claim 18 is rejected as per the reasons set forth in claim 5
	Claim 19 is rejected as per the reasons set forth in claim 8
  Claim 20 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.


Conclusion

The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
DeCastro et al (US 2015/0170112 A1) discloses methods for Providing  Multi-Currency Platforms…
Goloschuk (WO 2017/132333 A1) discloses Digital Asset Conversion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, E-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691


								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698